Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1: “the pump portion being an only pump between the seawater supply line and the membrane unit” is vague and ambiguous in view of the lack of structural relationship or nexus between such seawater supply line and the other membrane unit components, for instance it is unclear whether the inlet receiving a feed unit of the membrane unit is structurally connected to such supply line; 
the turbine rotor…are operatively connected” is grammatically confusing (“are” should be replaced with “being”); 
in lines 2-3 of the last clause “to the pump portion to the pump portion” is grammatically confusing; and
in the last clause, it is also unclear whether the last phrase “the pump portion being…” is the last item in the series of clauses concerning structural relationship of lines and components (“and” is needed between “turbine portion” and “the pump portion”).
In claim 9, “the flow of permeate fluid downstream of the permeate outlet” lacks antecedent basis and is of unclear scope (did applicant mean ‘discharged permeate fluid?).
In claim 10, “the flow of concentrate fluid downstream of the permeate outlet” lacks antecedent basis and is of unclear scope (did applicant mean ‘discharged permeate fluid?).
In claim 11 “horizontal relative arranged” is non-idiomatic, “horizontally arranged relative…” is suggested.
In claim 12, “or to treat any fluid by reverse osmosis” is vague and ambiguous as to scope of “any fluid”, additionally, the recited alternatives of  “to desalinate”, “to treat brackish water” and “to treat any fluid by reverse osmosis” overlap in meaning, thus the claim is of unclear scope.
For claim 13: “the pump portion being an only pump between the seawater supply line and the membrane unit” is vague and ambiguous in view of the lack of structural relationship or nexus between such seawater supply line and the other membrane unit components, for instance it is unclear whether the inlet receiving a feed unit of the membrane unit is structurally connected to such supply line; “the energy recovering device” lacks antecedent basis and is inconsistent with “An energy recovery device” in the preamble;
in the last clause, it is also unclear whether the last phrase “the pump portion being…” is the last item in the series of clauses concerning structural relationship of lines and components (“and” is needed between “membrane unit” and “the pump portion”).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,045,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, taken together, substantially differ from the claims of ‘766 taken together, by omission of recitation of the turbine portion, pump portion and motor being constructed as a constructional unit with the turbine portion arranged vertically with respect to the pump portion. 
However, it would have been obvious to one of ordinary skill in the art of designing reverse osmosis systems to have arranged the operatively connected turbine rotor, pump rotor and motor rotor in configurations other than vertical so as to adaptively conform to any particular available commercial, industrial or residential available installation space. The broader instant claims are thus obvious from the narrower species claims of ‘766. Instant system claims 1-12 are the obvious equivalents of the method claims of ‘766 since such method claims recite system components which are provided.  
Although there was a restriction requirement in the prosecution history leading to issuance of parent 11,045,766, all of the claims were subsequently examined and were treated in a plurality office actions on the merits, thus Obviousness Double Patenting is applicable. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas et al. (USP 4983305), herein Okeljas, in view of Okeljas (US Pub. No. 2013/0277310, herein ‘310), and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618. Paragraph numbers of the Specification of teaching reference Okeljas ‘310 are identified by “[ ]” symbols.
With respect in particular to independent claims 1 and 13, Okeljas et al. (‘305) teach a reverse osmosis system comprising:
a membrane unit for reverse osmosis 112 (Figures 3 and 4, 11);
an energy recovery device 108 (Figures 3 and 4, 25);
a low pressure inlet line 107 (Figures 3 and 4, line from 7-9);
a high pressure inlet line 110 (Figures 3 and 4, line from 9-11, aka 163);
a seawater supply line 105 (Figures 3 and 4, line into 7);
; and a concentrate line (Figures 3 and 4, line from concentrate side of membrane filter 104),
the reverse osmosis membrane unit 112 having a membrane (Figures 3 and 4, 11), an inlet configured to receive a pretreated feed fluid (Figures 3 and 4, line into 11), a permeate outlet 114 configured to discharge a permeate fluid (Figures 3 and 4, line out of 11 on the permeate side), and a concentrate outlet 116 configured to discharge a concentrate fluid (Figures 3 or 4, concentrate line from 11),
the energy recovering device having:
a turbine portion T (col. 3, line 32) with a turbine rotor (col. 4, line 24; Figures 3 and 4, 27), a turbine inlet, and a turbine outlet (lines in and out of 24), and
a pump portion P with a pump rotor (Figures 3 and 4, 29), a pump inlet and a pump outlet (lines in and out of 29), the pump portion being a first pump in the reverse osmosis system (Figures 3 and 4, 25 with pump portion 29 OR Figures 3 and 4, 9),
the low pressure inlet line being connected to the pump inlet upstream of the inlet of the membrane unit 107/108 (Figures 3 and 4, line from 7 is directly connected to 9 (Figures 3 and 4) and also 25 (Figure 3)), and carrying the pretreated feed fluid at a low pressure of less than 4 bar to the pump portion (low pressure inlet line from feed to 25 in Figure 4 and through 7; Figure 3, feed to 7 to either 9 or 25),
the low pressure inlet line connecting the pump outlet with the inlet of the membrane unit (Figures 3 and 4, line 163 and line from 25 to 11 inlet), and supplying the pretreated feed fluid at a high pressure of at least 45 bar to the membrane unit (Figures 3 and 4, 163, 1000 psi is equal to about 69 bar), and
the concentrate line connecting the concentrate outlet with the turbine inlet (Figures 3 and 4, line from concentrate of 11 to 25 or 116 to T), and being configured to supply concentrate fluid to the turbine portion, the pump portion being the sole pump to pressurize the pretreated feed fluid from the low pressure to the high pressure (Figure 3, pump can be either 9 or 25 or pump P which both pressurize the fluid; in Figure 4 the pump is 9 which pressurizes the fluid to 11).
Okeljas ‘305 does not teach a motor, a motor rotor, and a control unit programmed to control the motor wherein the turbine rotor, pump rotor, and the motor rotor are operatively connected by a torque-proof connection. PGPUBS ‘310 teaches a similar reverse osmosis water treatment and energy recovery system, and comprising:
a motor with a motor rotor (Figure 5, 208), and a motor control unit programmed to control the motor (Figure 5, 256),
the turbine rotor, the pump rotor and the motor rotor being operatively connected by a torque-proof connection using a common shaft (Figure 5, 238, [0044]). The motor rotor acts as a motor to drive the turbine, act as a generator to convert hydraulic energy in the brine stream into electrical energy that can be reused [0044]. The variable frequency drive (VFD) is used to adjust the amount of load placed on the motor-generator [0045],
One of ordinary skill in the art at the time of the invention would have found it obvious to include a motor with Okeljas’ pump and turbine in order to be able to harness
extra energy and store it for future use and/or drive the turbine when energy was needed.
The independent claims 1 and 13 also differ by requiring the turbine and pump portions and motor, together being a constructional unit, with the turbine portion arranged vertically with respect to the pump portion. However PGPUBS (‘310) teaches an energy recovery arrangement 206 with pump portion 234 and turbine portion 236 being integrally joined in arrangement 206 and together being axially aligned and coupled together with motor shaft 238 that extends from adjacent motor-generator 208 having a variable-frequency drive (vfd) 244 [0039-0045] and (figure 5 embodiment).
PGPUBS ‘310 suggests that the features of ‘310, including energy recovery device with turbine, pump and motor, can be rotated, or differently oriented, thus the constructional units optionally being oriented vertically or in any other convenient orientation [0038]. 
Sears teaches a booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump 16, turbine impeller or turbine 20 and motor 16 are aligned along shaft 18 and commonly housed as an integral constructional unit (figure 1 and column 2, line 49-67). 
Dicmas teaches booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump 20 or 116, turbine impeller or turbine 24 or 26 or 106 and 108 and motor 50 or 128 are coaxially aligned along a shaft 18 and constructed as an integral constructional unit (figures 1 and 5 and column 2, lines 29-50 and column 4, lines 35- 65).
In summary, it would have been further obvious to one of ordinary skill in the art of utilizing combined energy recovery and reverse osmosis water treatment systems, to have vertically aligned pump, turbine and motor along a vertically extending shaft and within a common constructional unit, as cumulatively taught by Okeljas PGPUBS ‘310, Sears and Dicmas, in order to improve energy efficiency by the close, integral placement of components, thus reducing energy dynamic and friction-caused energy losses, while also facilitating easier installation, repair and replacement of the energy recovery unit.
Okeljas ‘310 further teaches: 
the turbine portion being disposed between pump portion and motor for claim 4; 
the turbine and pump rotors being arranged on a common shaft coupled to the motor rotor for claims 7 and 15; and 
the turbine and pump rotors having a common casing with pump and turbine portions being directly adjacent each other for claims 8, 11 and 15; (All of these features are most clearly taught in figure 5 and as described in paragraphs [0041-0043]); and teaches a pretreatment unit 104 directly connected to the seawater supply line (Figures 3 and 4, 7), the pretreatment unit being a membrane separation treatment unit (col. 3, lines 43-47), having a single outlet which is directly connected to the low pressure inlet line 107 (Figures 3 and 4, 9) for claim 18.
For claims 6-8, Sears specifically teaches a booster water pump in which an energy recovery and boosting unit, containing turbine pump or pump 16, turbine impeller or turbine 20 and motor 16 are aligned, and arranged adjacent each other along shaft 18 and commonly housed as an integral constructional unit (figure 1 and column 2, line 49-67). 
For Claims 9 and 10: Okeljas et al. (‘305) teaches a valve in the reject path (Figure 10, 143). Okeljas does not teach a valve in the permeate line but teaches that normally, permeate regulation is “done with a series of valves” (col. 12, lines 1-18). Valves are known for controlling the fluid flow through the line and are common in reverse osmosis systems. One of ordinary skill in the art at the time of the invention would have found it further obvious to include a valve in the permeate line so as to control the flow of permeate from the reverse osmosis unit.
For claims 11, 19 and 20, PGPUBS ‘310 suggests that the features of ‘310, including energy recovery device with turbine, pump and motor, can be rotated, or differently oriented, thus the constructional units optionally being oriented vertically or in any other convenient orientation [0038].
For claims 12 and 13, Okeljas ‘305 also further discloses: operating the reverse osmosis system to desalinate water or treat brackish water for claims 12 and 17 (column 3, lines 27-29).
Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas (‘305) and Okeljas (‘310) and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as applied to claims 1, 4, 7-13, 15, 17 and 21 above, and further in view of Okeljas et al. herein ‘740 (USP 6139740).
For Claims 2, 5, and 16: Okeljas (‘305) does not teach that the pump is specifically a centrifugal pump, or operable to rotate at high rotational speeds. Patent ‘740 teaches that RO membranes and energy recovery systems commonly include a centrifugal pump (col. 6, lines 61-67) which is a high pressure pump. For claims 5 and 16, Okeljas ‘740 suggests the turbine rotor, hence centrifugal pump rotor for reverse osmosis systems as operable to rotate at high rotational speeds per minute (column 1, lines 39-47).
Given that Okeljas (‘305) uses a high pressure pump but does not specify the pump type, one of ordinary skill in the art at the time of the invention would have found it obvious to utilize a centrifugal pump given that ‘740 teaches centrifugal pumps are high pressure pumps commonly used in RO and energy recovery systems.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okeljas (‘305) and Okeljas (‘310) and additionally in view of Sears et al patent 6,053,702 and Dicmas patent 3,726,618, as applied to claims 1, 4, 7-13, 15, 17 and 21 above, and further in view of Keefer (USP 4973408).
For Claims 3 and 14: Okeljas (‘305) and (‘310) do not teach that the pump is a centrifugal pump and that the turbine portion is a Francis turbine or specifically a reverse running centrifugal pump. Keefer teaches reverse-running centrifugal pumps are commonly used with reverse osmosis systems and energy recovery (col. 2, lines 63-68). Given that Okeljas (‘305) uses a pump in combination with a reverse osmosis membrane but does not specify the pump type, one of ordinary skill in the art at the time of the invention would have found it obvious to utilize a reverse running centrifugal pump as the pump rotor or turbine rotor of the Okeljas ‘305 system, given that Keefer teaches reverse running centrifugal pump are effectively utilized with reverse osmosis membranes and energy recovery.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okeljas PGPUBS Document US 2007/0289904 is representative of reverse osmosis systems having energy recovery systems utilizing coaxial pump and turbines having variable frequency drives.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/08/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778